Citation Nr: 1608546	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for lupus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from October 1975 to October 1982.  He had additional service with the Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at an October 2014 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

A November 2015 letter from the Social Security Administration (SSA) indicates that the Veteran was reportedly unable to work due to various disabilities, including a knee disability.  As the Board is granting service connection for a left knee disability, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for lupus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's left knee patellofemoral arthritis is the result of an injury incurred during his Reserve service.



CONCLUSION OF LAW

The criteria for service connection for left knee patellofemoral arthritis are met.  
38 U.S.C.A. §§ 101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "Active military service" includes periods of active duty, periods of active duty for training (ACDUTRA) in which a service member was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Generally, this refers to the two weeks of annual training that each Reservist or National Guard member must perform each year.  It can also refer to the member's initial period of training.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.


In this case, a June 2011 VA examination report includes a diagnosis of left knee patellofemoral arthritis, status post surgery.  Thus, a current left knee disability has been demonstrated.  Additionally, treatment records pertaining to the Veteran's period of service with the Army Reserve include an April 1983 record of treatment for left knee pain following running during physical training (PT).  Examination revealed tenderness over the lateral aspect of the knee and pain on movement.  The Veteran was diagnosed as having a left knee strain at that time, demonstrative of an in-service injury.  Additionally, the Veteran endorsed "swollen or painful joints" and a "'trick' or locked knee" in October 1987 and March 1992, and physicians noted on the reports of medical history forms that the Veteran experienced left knee pain and swelling and that there was a possible diagnosis of arthritis.

Finally, the physician who conducted the June 2011 VA examination opined that the Veteran's left knee disability was at least as likely as not due to service.  He reasoned that left knee pain due to buckling was documented in the claims file and that the condition had worsened over the years and ultimately required surgery.  There is no competent medical opinion to the contrary.

In sum, the weight of the evidence reflects that the Veteran's left knee disability was incurred as a result of a documented injury during his Reserve service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left knee arthritis have been met and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§ 3.303.


ORDER

Entitlement to service connection for left knee patellofemoral arthritis, status post surgery, is granted.



REMAND

The Veteran contends that he has current lupus, that he began to experience various symptoms in service (including multiple joint pain and swelling, body pain, and swelling in his legs) which were related to the onset of his lupus, and that he has continued to experience such symptoms in the years since service.  A VA examination was conducted in June 2011, and the examiner who conducted the examination did not provide a current diagnosis of lupus.  Rather, he opined that lupus was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of service and he explained that there was no substantial documentary evidence that lupus had its onset during active duty.  Moreover, he noted that recent available blood test reports were negative for lupus.

The June 2011 opinion is insufficient because it appears that the examiner concluded that there was no evidence of current lupus.  He did not acknowledge or discuss, however, the private treatment records dated during the claim period that include diagnoses of lupus (including the treatment records from Dr. Chindalore dated from November 2010 to May 2011).  Letters from Dr. Chindalore dated in October 2012 and June 2015 also confirm that the Veteran has been diagnosed as having lupus.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's claim of service connection was received in September 2010, even if the disability is currently in remission or has completely resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2008).  Thus, a remand is necessary to obtain a new opinion as to the etiology of the Veteran's current lupus.

Moreover, a November 2015 letter from the SSA indicates that the Veteran was in receipt of SSA disability benefits for an unspecified disability.  The records related to the SSA's determination have not yet been associated with the file and may be relevant, and therefore should be obtained upon remand.

Also, Dr. Chindalore's October 2012 and June 2015 letters reveal that he continued to treat the Veteran for lupus.  Although treatment records from this physician have been requested and associated with the file, they are only dated to May 2011.  Therefore, a remand is also necessary to attempt to obtain any additional relevant treatment records from Dr. Chindalore. 

The Veteran's periods of INACDUTRA and ACDUTRA should also be verified on remand.

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of ACDUTRA and INACDUTRA.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

3.  Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for lupus from Dr. Chindalore dated from May 2011 through the present (see Dr. Chindalore's October 2012 and June 2015 letters).  Attempt to obtain any treatment records for which a sufficient release is received.

4.  Then, refer the claims file to a physician to determine the etiology of any current lupus.  

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

For any lupus diagnosed since September 2010, the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current lupus: (a) had its onset during the Veteran's period of service from October 1975 to October 1982; (b) had its onset in the year immediately following this period of service (in the case of any currently diagnosed systemic lupus erythematosus); (c) had its onset during a verified period of ACDUTRA, or (d) is otherwise the result of a disease or injury incurred during active duty or ACUDTRA or an injury incurred during INACDUTRA?

In formulating the above opinion, the examiner must acknowledge and comment on any lupus diagnosed since September 2010, the Veteran's reported symptoms during service (including multiple joint pain and swelling, body pain, and swelling in his legs) and the notation of a "questionable" diagnosis of rheumatoid arthritis in October 1987, his reports of and evidence of treatment for such symptoms in the years since service, Dr. Chindalore's June 2015 letter, and the various medical articles pertaining to lupus that have been submitted by the Veteran.  (The absence of evidence of treatment for lupus or symptoms reported by the Veteran in his service treatment records cannot, standing alone, serve as the basis for a negative opinion).

A complete rationale shall be given for all opinions and conclusions expressed.	  

5.  After completion of the above development, readjudicate the claim.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


